

 

 
Capital and Operating Cost Estimate
For the
Emerald Isle Copper Mine, Heap Leach,
Solvent Extraction and Electro-winning Plant
 
 [img0016.jpg]  
ASCENDANT COPPER CORP.
109209 West Alameda, Suite 205
Lakewood, CO 80226
 
By
Western States Engineering
 


August, 2007
  8040 South Kolb Road Telephone: 520-889-2040 Tucson, Arizona 85706 Facsimile:
520-889-2733

 
 
1

--------------------------------------------------------------------------------

 

Table of Contents
 

Section    Title         1.0   Introduction         2.0   Permitting         3.0
  Plant Design Criteria             3.1 Mining     3.2 Leaching     3.3 Solvent
Extraction Plant     3.4 Electro-winning Plant         4.0   Process Description
        5.0   Mine Plans         6.0   Capital Cost Estimate         7.0  
Operating Cost Estimate        

 
 
2

--------------------------------------------------------------------------------

 
1.0  
Introduction



Western States Engineering (WSE) is pleased to provide herein a Start-up Plan
for the Emerald Isle Copper Mine, including mine plans, heap leach, solvent
extraction plant modifications and electro-winning plant modifications. Capital
and Operating Cost Estimates are provided to an order of accuracy of plus/minus
15%.


Pre-production capital will be approximately $2.601 million with crushing and
working capital. This assumes that mining will be using leased mining equipment
and a lease origination cost of $400,000 is included in the Capital Budget. It
also assumes that crushing and agglomeration equipment will be leased and is
amortized over the life of the operation and a lease origination cost of
$200,000 is included for this equipment.


Operating cost will be approximately $1.06 per pound of copper produced,
including project administrative costs and indirects.


Ore will be mined and fed directly onto a screen with 1” mesh. Oversize material
will be fed to a portable jaw crusher in open circuit. The screen undersize and
crusher discharge will be fed directly to a rotary agglomerator where sulfuric
acid will be used as the binder. The ore will discharge to a stockpile by
conveyor and will be acid cured for ten days prior to transferring to the leach
heap by truck.


The Emerald Isle Mine is a fully developed oxidized copper ore body with
complete solvent extraction and electro-winning plants. The copper deposit is
classified as an exotic oxide copper where the copper mineral Tenorite acts a
cement binding fragments in basal pediment conglomerate. The geological reserve
(proven, probable and possible) is 2.6 million tons grading 0.56% copper
in-situ. The project also has 1.2 million tons of tailings grading 0.22% copper.
The proven and probable reserve at the site, including tailings hosts 22.3
million pounds of copper using a 70% recovery factor in year one, 10% in year
two and 5% in year three. The mining method used is open pit and the stripping
ratio is 1.3:1, waste to ore. The project is currently on care and maintenance.
The first two years of stripping will be minimal since the pit hosts
approximately 860,000 tons of pre-stripped ore, the bulk of which has already
been drilled and blasted, ready for mining.


Of the 22.3 million pounds of recoverable copper, 15 million pounds is
considered to be ‘easily recoverable’ and includes approximately 5 million
pounds contained in tailings. The processing plants are designed to produce
8,000 pounds of premium grade cathode copper per day, grading 99.99% purity.
Approximately 75% of the equipment required to expand the plant capacity to
15,000 pounds per day has been purchased and is on site, ready for installation.
The cost of this expansion is included in the Capital Cost Section of this
study.


The Emerald Isle ore body hosts approximately 15 million pounds of easily
recoverable copper in ore in the fully developed pit. The operation will
commence by mining pre-stripped ore in the pit bottom, using the 825 series mine
plans which contemplate the mining of 900,000 tons without major push-backs in
the pit. The 825 mine plan is included in the section titled ‘Mine Plans’. Year
One and Two will focus on mining 586,000 tons in the pit bottom which has zero
stripping, has already been drilled, blasted and acidified. The availability of
this ore will significantly decrease operating costs during the first two years
of operations.


At approximately mid-Year Two, the limited push-backs in the 825 Mine Plan will
commence to expose additional ore without significant stripping costs. Upon
completion of the 825 Mine Plan, the mining will shift to the $1.05 pit with
stripping ratio increasing to 3:1, waste to ore, exposing approximately 1.5
million additional tons of ore, depending on future prices.


 
3

--------------------------------------------------------------------------------

 
Ore will be mined, crushed, agglomerated, acid cured and trucked to the existing
150,000 square feet heap leach pad. During the life of the project, the pad will
be expanded to 350,000 square feet area to accommodate the remaining ore.
Oxidized copper contained in the ore will be leached using a dilute solution of
sulfuric acid, containing approximately 10 grams of sulfuric acid per liter of
solution.


The acid reacts with the copper in the rock to produce a soluble copper sulfate
which discharges to a lined collection ditch and runs to a pregnant leach
solution (PLS) pond. This pond feeds the Solvent Extraction Plant. The copper is
extracted using a commercial organic reagent in a kerosene organic solvent at
approximately 7% reagent. This step is followed by a stripping step whereby the
loaded organic is stripped using strong acid from the Electro-winning Plant. The
Solvent Extraction step increases copper concentration from 1.5 grams of copper
per liter in the PLS to 34 grams per liter in strong electrolyte.
 
The rich electrolyte is then pumped to the Electro-winning Plant where copper is
electroplated from solution to form 99.99% pure copper cathode as the final
product. Copper is stripped manually from stainless steel starter sheets,
stacked, weighed and banded for shipment. For each pound of copper produced in
electro-winning, 1.5 pounds of sulfuric acid is regenerated for subsequent use
in leaching. This technology is proven and widely used with 30% of world copper
production being generated in this way.
 
The Emerald Isle Mine was originally operated as a joint venture between the
United States Bureau of Mines and El Paso Natural Gas as an ‘in-situ leach’
experiment, one of the first conducted in the United States.
 
 
Location, Access and Infrastructure:


The Emerald Isle mine is located in northwestern Arizona approximately 15 miles
northwest of Kingman. It is reached by following Highway 93 northwest from
Kingman and then turning east just south of the town of Santa Claus and
following a gravel road to the mine.
 
 
 [img0017.jpg]
 
     

 


 
4

--------------------------------------------------------------------------------

 
The Project is fully developed for operation. Approximately $2.6 million have
been expended to date on the development of the mine, processing facilities and
infrastructure. Prior to restart of operations, additional capital of $676,000
will be required to complete rehabilitation of existing facilities to ‘like new’
condition and to expand the existing solvent extraction and electro-winning
plants to produce 15,000 pounds per day of cathode copper. This estimate assumes
that the project will be mined by a contract miner who will receive a fixed
payment per ton of material mined and that this contractor will furnish the
required equipment for mining at his cost. Currently, the project has installed
approximately 200,000 Ft2 of lined leach pad, lined PLS collection pond, a lined
raffinate pond, solvent extraction and electro-winning plants, office, shop,
warehouse and laboratory.


Prior to restarting operations, the company plans to connect to the local power
grid to reduce the cost of electricity and simplify plant operations. Ample
water is available for operations. The company has right-of-way permits to three
water wells and also leases another from which water is currently available.
This lease may be renewed in perpetuity.


Property Ownership/Legal:
 
The Emerald Isle property consists of 7 unpatented lode claims and 15 mill-site
claims and 3 well site claims in sections 22 and 27, Townships 23N, R18W,
Wallipai District, Mohave County, Arizona (Figure 1). The total area owned by
SGV Resources at the Emerald Isle property amounts to approximately 154 acres.


There are no royalties or other residual interests to any third parties.


History:


The Emerald Isle mining operation was originally developed as a quasi-Joint
Venture between the U.S. Bureau of Mines (U.S.B.M.) and the mining division of
El Paso Natural Gas.


The government underwrote the development of the project to expand its
background in the leaching of oxide copper ores. It was thought that the
operation would more than pay for the study, which it did. It operated
successfully until 1973, when the Bureau determined that its research objectives
had been achieved. In addition to extensive acid leach tests, it had conducted a
number of in-situ leaching tests and was satisfied with the results. It assigned
its interest in the project to El Paso and testing continued privately.


El Paso drilled the bottom of the pit with a ‘tight pattern’ and blasted the
exposed ore. Recovery wells were drilled and in-situ leaching was conducted for
a short period until operations ceased in early 1974. The project was shut down
due to high costs associated with the production of copper precipitate and
subsequent treatment and refining charges.


The Emerald Isle Mine was purchased outright in 1980 by TSC Enterprises from El
Paso Mining and Milling. SGV Resources purchased the mine and plants from
Western Consolidated Resources (formerly TSC Enterprises) for a combination of
cash and stock in 2004.


During its ownership of the property, TSC Enterprises modified the processing
technology, including heap leaching, solvent extraction and electro-winning to
produce cathode copper. Construction was completed in 1995 and the project
operated successfully until early 1996 at which time copper prices declined to
the point where it was not making a significant return. The project was shut
down to conserve the reserves until the price of copper improved.
 
The U.S. Bureau of Mines reports indicate that a total of 1,400,000 tons were
mined grading 1.0% copper during its ownership of the property. They reported
copper recovery of 80% which correlates with the copper grade and tonnage of the
tailings pile. An additional 235,000 pounds of copper as cathode copper was
produced by TSC Enterprises following completion of the SX/EW plants.
 
 
5

--------------------------------------------------------------------------------

 


The tailings produced by El Paso/U.S. Bureau of Mines are stored on site and
contain 0.2% copper, or four pounds of copper per ton of tailings. SGV plans to
re-process these tailings early in the operation to recover approximately 5.0
million pounds of copper through agitation leaching and decantation of solutions
followed by mixing with pregnant solutions from the leach heaps.


Geology and Mineralization:


The Emerald Isle copper deposit is located in the Sacramento Valley, half a mile
from the west face of the Cerbat Range. Its geologic setting is an alluvium
covered, gradually sloping pediment. The relief is low and undulating due to
protruding bedrock and erosional dissection. This dissection, which is recent,
is caused by ephemeral stream action commencing on the slopes of the Cerbat
Range at the alluvium-bedrock contact and winding west and southwest into the
Sacramento Valley.


The alluvium in the vicinity of the mine represents older alluvium, as does the
bulk of the detrital apron flanking the range.
 
 
 
 [img0018.jpg]
 
   The terrace beds and dissected portions of the apron reveal poorly sorted,
mixed deposits of angular to sub-angular sand, pebbles, cobbles and boulder (up
to 15 ft), representing all the rock units in the Cerbat Range. Crude
stratification exists in some places, but the bulk of the apron flanking the
range is largely mixed and unconsolidated.        The alluvial veneer at the
Emerald Isle deposit has been consolidated by mineralizing solutions to form the
blanket of copper mineralization. The salts and clays eroded from the Ithaca
Peak porphyry alteration halo surely contributed to the bonding of this detrital
material. The U.S. Bureau of Mines refers to the mineralized portion of the
consolidated veneer at Emerald Isle Mine (“EIM”) as the Gila Conglomerate, while
everything above it is referred to as alluvium.

 

The source of the EIM mineralization is the low grade porphyry type
mineralization at the head of Alum Wash, 1-1/2 miles NE of the deposit. Tenorite
(CuO) is common and minor cuprite (Cu2O) and dioptase (CuSiO2(OH)2 have been
identified. The copper mineralization occurs in fractures and as an interstitial
cementing medium along with fine sand and clay. Oxides of iron and manganese are
also frequently found in many fractures. All of the copper mineralization is
secondary and the ore body is considered to be “exotic” in nature.  
 
 
 [img0019.jpg]
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
 


The most obvious structural feature at the mine site is the Emerald Isle fault.
The fault is normal and has a vertical displacement of about 105 feet and an
unknown horizontal displacement. The fault is arcuate to the west. In the NE
corner of the pit, the strike is N60E, while on the south side of the pit near
an old adit, the strike is N10E. The dip varies from -45 degrees West to -70
degrees West. The fault is young since both the pediment and overlying alluvium
are faulted.


An unseen major structural feature in the area is the Sacramento Fault, which,
according to projections from the nearby Chloride Mining District, must lie
about 2,000 feel west of the pit. It is a normal fault with an estimated
vertical displacement of 3,165 feet and a horizontal displacement of 1,830 feet.


Reserves:


The quantity of material blasted at the bottom of the pit by El Paso amounted to
586,000 tons grading 0.56% copper. There has been little copper removed by
in-situ leaching since 1974 and the blasted reserve remains virtually intact.
The restart of operations at the Emerald Isle Mine is predicated on the readily
available copper in the blasted pit bottom, supplemented by pre-stripped
reserves in other areas of the fully developed pit as outlined in the 825 series
of mine plans, attached. These reserves host an estimated 11 million pounds of
recoverable copper.


Following completion of the 825 pit, a second series of plans based on a $1.05
copper price will be activated, which will entail a major push back on the
west/southwest side of the pit to expose another 978,231 tons of copper ore
grading 0.67% copper. This material is exposed presently in the west face of the
open pit and extends to the west of the pit where it is covered by approximately
125 ft of overburden.


A complete block model of the ore body has been completed using the Meds Mine
Modeling software. The plan includes 781,310 tons of primary waste and another
322,151 tons of waste in waste dumps that will have to be relocated, for total
waste handling of 1,103,461 tons. The final strip ratio is 1.13:1, waste to ore.
However, a good portion of the material to be re-located is low grade ore which
will probably be relocated to the existing leach pads in years three and four.


A low grade stockpile also exists on surface containing approximately 400,000
tons with a grade of 0.35% copper. This will be the last block of material to be
processed. Approximately half of this block of ore is within the waste
calculation mentioned above, and will go the leach heap for processing.


Lastly, an additional resource of copper contained on the property is present in
the 1.4 million tons of tailings from the El Paso/USBM. Back calculating the ore
mined and the copper recovery (80%), the tailings contain a grade of
approximately 0.20 % copper, or 4 pounds of copper per ton of material. Since
this ore was previously ground to minus 100 mesh, the remaining copper will be
easily recoverable in an agitated acid leach. A minimum of 4.5 million pounds of
copper is recoverable from these tailings at minimal cost.
 
 
7

--------------------------------------------------------------------------------

 

2.0 Permitting


The Emerald Isle mine is presently permitted and with the presentation of
updated plans can resume operation. The present status of permits is outlined
below:


    ·      
Aquifer Protection Permit #P-101846 (ADEQ) issued June 4, 1993 for life of the
project

    ·      
Air Quality pending Class II Source (ADEQ) filed Dec.5, 1995, amended December
21, 1995

    ·      
ADEQ-Mining Plan of Operations MPO 388-K-03 issued Dec., 1988, Life of Mine
Revised October 15, 1993

    ·      
Notice of Restart

    ·      
ADEQ Air Quality (pending) Dec. 5, 1995 (most probably not required)

    ·      
ADEQ APP Dec. 22, 1995

    ·      
BLM Dec. 5, 1995

    ·      
NPDES Storm water runoff discharge AZR00B094 issued April 4, 1996 (US E.P.A.)



Initial meetings with the Arizona Department of Environmental Quality Director
and the Bureau of Land Management have confirmed that the ADEQ Permit #P-101846
is still valid and active and the Department would only require a Notice of
Re-start.


The BLM has requested a similar notice and a reclamation bond in the amount of
approximately $350,000 be posted prior to start-up. It is the intent of the
company to furnish a modified Operations Plan to the BLM and request
confirmation of the bond amount in writing.
 
 
8

--------------------------------------------------------------------------------

 
 
3.0  
 Project Design Criteria

 

3.1.  Mining   3.1.1 Ore Mining Rate 15,000 tons/week 3.1.2 Waste Mining Rate,
Yr One Zero 3.1.3 Waste Mining Rate, Life of Mine 19,500 tons/week 3.1.4
Stripping Ratio, Life of Mine 1.3:1 3.1.5 Ore Grade, Life of Mine  0.56% Copper
3.1.6 Pounds of Copper to Pads 168,000 pounds/week 3.1.7 Loading Cat 992
Loaders, Excavator 3.1.8 Haulage End Dump Trucks, 55 ton     3.2   Leaching  
3.2.1 Pads   3.2.1.1 Size, Initial  150,000 square feet 3.2.1.2 Size, Final 
450,000 square feet 3.2.1.3 Liner  60 ml HDPE 3.2.1.4 Raffinate Pond Size 
200,000 gallons 3.2.2 Raffinate Flow Rate to Pads 1,000 gallons/minute 3.2.3
Application Rate 0.0066 gal/ft2/minute 3.2.4 Distribution Drip Emitters 3.2.5
Acid Grade in Raffinate 8.0 grams/liter 3.2.6 PLS Pond   3.3.6.1 Size 200,000
gallons 3.3.6.2 Liner 2 x 80 ml HDPE 3.2.6.3 Leak Detection Geofabric
Inter-liner 3.2.7 PLS Return from Pads 900 gallons/minute 3.2.8 Copper Content
in PLS 1.6 grams/liter 3.2.9 60 Day Recovery  85%     3.3   Solvent Extraction
Plant   3.3.1 Extractors 2, Single Pass 3.3.2 Strippers 1 3.3.3 Reagent 
AcorgaM5640 or   Hinkle LIX 984 3.3.4 Diluents  Kerosene 170 ES 3.3.5 Reagent
Strength  7% 3.3.6 PLS Flow Rate to SX  900 gallons/minute 3.3.7 Grade of
Pregnant Leach Solution 1.6 grams/liter copper 3.3.8 Recovery in Solvent
Extraction 95% 3.3.9 Copper to Electrolyte 16,468 Pounds/Day    
3.4   Electro-winning   3.4.1 Strong Electrolyte Grade 44 grams/liter Copper
3.4.2 Weak Electrolyte Grade 34 grams/liter Copper 3.4.3 Electro-winning Cells  
3.4.3.1 Number   16 3.4.3.2 Size  46”Wx56.5D x 156”L 3.4.3.3 Construction
Material  Polymer Concrete

          
 
9

--------------------------------------------------------------------------------

 
 

3.4.4 Cathodes per Cell  34 x 316 Stainless 3.4.5 Anodes per Cell  35 x Lead
Calcium 3.4.6 Electrolyte Flow rate 0.04-0.07gpm/ft2 Cathode Area 3.4.7
Rectifier 1 3.4.7.1 Volts  40 3.4.7.2 Amps   26,000 3.4.7.3 Current Density,
A/ft2  24.2 3.4.7.4 Current Efficiency  90% 3.4.8 Power Supply Commercial Grid
3.4.9 Cathode Lift Equipment  5 ton Overhead Crane 3.4.10 Plating Cycle  7 days
3.4.11 Copper Stripping Manual 3.4.12 Production Rate 15,000 pounds/day 3.4.13
Cathode Quality  99.998% Copper 3.4.14 Cathode Weight, lbs. 100 (per side)

            
4.0  
Process Description



This section offers a narrative description of the process and plant facilities
necessary to carry out the objectives of the project.


4.1  
Truck Loading (Leach Pad Haulage)



Empty haul trucks will be loaded by a front end loader, either Cat 988 or 992,
from the pit.


Truck loading and heap building will be accomplished on the same schedule as the
mine operations. Three 55 ton capacity trucks will work a three shift, five days
per week schedule to haul 15,000 tons per week of ore to the leach pads.
We anticipates that only two of the three trucks will be required for the
transfer of cured ore to the pads and one will be held in reserve as a spare.


4.2  
Leach Heaps

 
Ore will be placed on existing and newly constructed leach pads. The new pads
will have an impermeable plastic liner (60 mil HDPE) underlain by a graded and
compacted base. Engineered fill will be necessary to level the site to provide
proper drainage from the heaps to the pregnant solution pond.


Ore will be stacked five days a week at a rate of 15,000 tons per week. Ore will
be stacked to a depth of 20 feet and assuming a bulk density of 100 lbs/ft3 will
cover an area of 120 ft x 120 ft. The surface of stacked ore will be leveled by
dozer. When a panel is completed, the ore will be irrigated with raffinate
(barren leach solution) containing 9-10 grams of sulfuric acid per liter.
 
 
10

--------------------------------------------------------------------------------

 
 
4.3  
Heap Irrigation



Leach solution application will be based on a cell irrigation concept using drip
emitters to minimize evaporation. A completed panel will measure approximately
120 feet across and will cover the full width of the pad. It is estimated that
each panel will hold approximately two weeks of ore production, or 30,000 tons.


Raffinate solution containing 9-10 grams of sulfuric acid per liter will be
applied to the ore. Leach solution application will be at the rate of 0.005
gallons per square foot per minute. It is most important to control flows to
insure that optimal grade of copper is contained in the pregnant solutions which
discharge from the heap to allow maximum copper production in solvent extraction
and electro-winning segments of the process.


The plant is designed to process 1.6 grams of copper per liter of pregnant leach
solution (“PLS”) at a discharge flow rate of 900 gallons per minute. The initial
discharge from a new panel will be significantly higher grade than this,
however, as the ore leaches over its 45 day leach cycle, grade in the PLS begins
to decline lowering the average grade from the entire heap.


The project will have a number of panels leaching at the same time at various
stages of their cycle. However, the objective is to carefully control the
discharge grade to average 1.6 grams per liter of copper, the optimal design.


The ore will consume six pounds of sulfuric acid per pound of copper produced.
The first 586,000 tons of ore to be mined from the pit is already blasted and
has been acid exposed some years ago. It has been flooded for the last few years
and we expect acid consumption to be significantly less during the first 18
months of the operation, and thus significantly improving operating costs during
this period.


Leach solution will be pumped through a main header along the perimeter of the
leach pad to lateral lines which distribute the solution to a series of drip
emitters on each individual panel. The main header is installed as a permanent
line designed to handle the maximum anticipated pressure and flow. The remainder
of the application piping and drip emitter lines will be installed as a
temporary system to be moved as new lifts are added to any individual panel.
High density polyethylene (HDPE) pipe is used for irrigation piping. Primary
leach line spacing is 25 feet apart. Drip emitters are spaced every four feet
and cover the entire panel.
 

  Pregnant leach solution (PLS) flows from the toe of the leach heap to a lined
pond and will contain an average of 1.6 grams of copper per liter when the acid
cure system commences operation.  Approximately 0.3 grams per liter of copper is
contained in the raffinate and is re-circulated to the heap. In the solvent
extraction process, for each pound of copper extracted, 1.5 pounds of sulfuric
acid is re-generated for re-use in leaching.  The PLS becomes the feed to the
solvent extraction plant. It flows to the plant by gravity at the rate of 900
gallons per minute.  
 
 [img0020.jpg]

 
4.4  
Solvent Extraction



The solvent extraction plant operation concentrates copper values from the
pregnant leach solution (PLS) containing approximately 1.6 grams of copper per
liter into a high purity solution containing approximately 43 grams of copper
per liter, known as strong electrolyte. This is the final product of solvent
extraction and is the feed to the electro-winning plant.
 
 
11

--------------------------------------------------------------------------------

 
 

 
The leach solution percolates through the leach heap and dissolves the copper as
a soluble copper sulfate in water. The primary leaching of the copper will occur
in the acid cure step in the mine prior to moving the ore to the pads. When the
raffinate is then applied to the ore, it dissolves the copper and it discharges
to the PLS pond. The impounded PLS flows by gravity to the extraction step of
the solvent extraction plant. Following filtration, it is mixed with an organ
oxime reagent suspended a kerosene at a ratio of one part PLS (aqueous) to one
part organic. The organic contains a concentration of 6%-7% reagent in kerosene.
 
  The copper in the aqueous phase replaces two protons in the organic phase
causing the copper to be transferred to the organic phase. The proton or acid is
transferred to the copper stripped aqueous phase and is returned to the leach
cycle as raffinate. Again, for each mole of copper extracted, 1.5 moles of
sulfuric acid is re-generated. The copper extraction phase takes place in two
parallel mixer-settler units. The organic and aqueous phases are separated by
gravity in a settling tank and the organic is skimmed off into a launder and
flows to a loaded organic holding tank. From this tank, it is pumped to the
second stage of solvent extraction, the stripping circuit.  
 
 [img0021.jpg]

 
In the stripper mixer box, the loaded organic is mixed with a lean, acid rich
electrolyte that comes from the electro-winning plant after copper has been
electro-plated from the solution. In the stripping circuit, two protons from the
electrolyte replace copper on the organic reagent and the copper transfers from
the organic phase to the aqueous phase to re-generate rich electrolyte which is
the feed to the electro-winning plant.


The rich electrolyte flows by gravity to a strong electrolyte tank where air is
blown through the solution to remove entrained organic by frothing and skimming.
Recovered organic is returned to the organic tank for re-use. The stripped
organic is skimmed off the stripper settler and flows by gravity to the two
extractors for re-use. The strong electrolyte is then pumped through an
anthracite/garnet filter as a final cleansing stage before being pumped to the
electro-winning plant for copper plating.


 
12

--------------------------------------------------------------------------------

 
 
4.5  
Electro-winning

 
 
 
 [img0022.jpg]
  The ‘polished’ electrolyte from filtration will feed an electrolyte surge
tank. The rich electrolyte is combined with lean electrolyte return from the
tank-house to form the re-circulating electrolyte or strong electrolyte feed to
the electro-winning plant.       The strong electrolyte is pumped to the
electro-winning plant and feeds equally to 16 polymer concrete electro-winning
cells. Each cell contains 37 rolled lead-calcium anodes and 36 316-L stainless
steel cathodes. Each cell is connected in series and the cathodes connected in
parallel to a rectifier capable of maintaining 24 to 25 amps per square foot of
cathode area. A voltage drop of 2.1 to 2.3 volts per cell is experienced. Cobalt
sulfate levels of about 100 ppm will be maintained in the electrolyte to prevent
excessive spalling of the lead anodes.

 

  The leaching, solvent extraction and electro-winning process continue
un-interrupted year round. Electro-deposition of copper is continuous and
cathode growth to maturity is a seven day cycle.  
 
 [img0023.jpg]
      At the end of the cycle, or once every seven days, the cathode is pulled
from the cell using an overhead crane, taken to a stripping bay where the copper
is removed from the stainless sheet as a sheet of copper weighing approximately
100 pounds and containing 99.998% purity. The cathode sheet is manually removed
from the stainless sheet, falls to a transfer conveyor and is transported to a
stacker. The copper sheets are stacked into bundles weighing approximately 3,000
pounds of copper per bundle, strapped, sampled and prepared for shipment. One
cathode from each bundle is sampled to verify purity.  

 
When a shipment of 48,000 pounds has been accumulated, the bundles are loaded
onto a flatbed truck for shipment around the United States and abroad.
 
 
13

--------------------------------------------------------------------------------

 

4.6  
General Discussion



It is important to note that the Emerald Isle Project hosts a fully developed
mine, leach pads, solvent extraction plant and electro-winning plant as well as
required infrastructure to conduct the full operation. Prior to re-starting the
project, the electro-winning plant will be expanded from 8,000 pounds of copper
per day to 15,000 ppd. It is estimated that approximately six months will be
required to fully prepare the Project for re-start.


The Emerald Isle Project is designed and constructed to Best Available
Demonstrated Control Technology (BADCAT). All pads and ponds are lined and have
leak detection for early warning in the event of leakage. The SX/EW plant is
constructed with secondary containment as is the tank farm. Settlers are
constructed of concrete with stainless steel liners as is the tank farm. All
settlers and tanks have leak detection every four feet. The electro-winning
cells are constructed of polymer concrete and sit on pedestals so that leakage
is readily apparent. The electro-winning floor is contoured to a sump where any
spilled solutions can be pumped back to the raffinate pond for re-circulation.


The Project is been permitted and with some minor modifications is ready for
re-start. Its operating permit has been issued by the Arizona Department of
Environmental Quality. Since it is not a point source for air bourn
contaminants, an air quality permit is not required.


A new plan of Operations will be required to be filed with the Bureau of Land
Management and a reclamation bond in the amount of $350,000 is anticipated prior
to start of operations. This plan can be filed within the next 30 days.
 
 
14

--------------------------------------------------------------------------------

 
 
5.0  
   Mine Plans



















































































 
15

--------------------------------------------------------------------------------

 
 
6.0  
Capital Cost Estimate



6.1  
Schedule of Activities



6.1.1  
Month One

6.1.1.1 
Connection to local power grid.

6.1.1.2 
Filing of Plan of Operations with BLM.

6.1.1.3 
Installation of six additional electro-winning cells in the tank-house to
increase plating capacity to 15,000 pounds per day of electro-won cathode
copper.

6.1.1.4 
Rehabilitation of solvent extraction plants, replacement of valves and
installation of back-up pumps.

6.1.1.5 
Replacement of settler covers

6.1.1.6 
Notice to ADEQ of intent to re-start operations.

6.1.1.7 
Order new rectifier for electro-winning plant.



6.1.2  
Month Two

6.1.2.1  
Repair of all pumps, pipe lines and pond liners.

6.1.2.2  
Installation of new leach lines to existing heaps.

6.1.2.3  
Installation of new raffinate pond liner.

6.1.2.4  
Selection and mobilization of mine contractor.

6.1.2.5  
Installation of acid un-loading station, pipeline to pit and installation of
acid tank in pit for acid cure.

6.1.2.6  
40,000 square feet expansion of the leach pad.

6.1.2.7  
Install PLS filtration.

6.1.2.8  
Sourcing of in-pit crushing and screening plants.

6.1.2.9  
Completion of power hook-up to existing grid.

 6.1.2.10 
Completion of electro-winning plant expansion.



6.1.3  
Month Three

6.1.3.1  
Arrival of mining equipment.

6.1.3.2  
Arrival of crushing and screening plants.

6.1.3.3  
Arrival of agglomerator.

6.1.3.4  
Completion of mine training.

6.1.3.5  
Tilling of ore on existing heap.

6.1.3.6  
Approval of new Operating Plan by BLM, posting of reclamation bond.

6.1.3.7  
Completion of pad expansion and raffinate pond re-lining.

 
6.1.4  
Month Four

6.1.4.1 
Arrival of acid, kerosene and reagents.

6.1.4.2 
Arrival of new rectifier.

6.1.4.3 
Commencement of leaching of existing heaps.

6.1.4.4 
Commencement of mining/crushing/acid curing.

6.1.4.5 
Commissioning of solvent extraction plant.







6.1.5 
Month Five

6.1.5.1 
Completion of staffing and training.

6.1.5.2 
Commissioning of electro-winning plant.

6.1.5.3 
First shipment of copper.











 
16

--------------------------------------------------------------------------------

 
 
Capital Budget
 

I.     Electrical               I.1   Sub-station     350,000           I.2  
Misc Electrical (Switches, etc.)     50,000           I.3   Power Connection   
  75,000           I.4   Power Deposit      50,000           I.5   Sub-Total
Electrical   $ 525,000       II.     Leach and Solvent Extraction              
II.1   New  Raffinate Pumps x 2     30,000         II.2   New Tank Farm Pumps x
5      60,000         II.3   Raffinate Pond Expansion & Re-lining     150,000  
      II.4   PLS Pond Cleaning & Relining     100,000         II.5   4,000
Ft  4” HDPE Pipe     18,000         II.6   100 Yards Cement     6,500        
II.7   100,000 Ft2 New Pad x $2.00/ft     200,000         II.8   Drip Emitters
and Lines     40,000         II.9   Sparkle Filter (Used)     25,000        
II.10   Plate and Frame Filter (Used)      10,000         II.11   8” HDPE Fusion
Welder     7,000         II.12   HDPE Extrusion Welder     5,500         II.13  
HDPE Seam Welder     8,000         II.14   5 kwh Portable Generator     4,000  
      II.15   New Extractor & Settler     85,000         II.15   Sub-Total Leach
and Solvent Extraction    $ 749,000       III.     Electro-winning              
III.1   New Rectifier & Bus Connection       100,000         III.2   18 x Copper
Contact Bars     48,000         III.3   18 x Insulators      9,000         III.4
  18 x Spacer Boards      18,000         III.5   New Solution Distribution
Piping     17,000         III.6   Sub-Total Electrowinning   $ 192,000       IV.
    Chemicals and Reagents               IV.1   Solvent Extraction Reagents (8
Totes)      70,000         IV.2   30,000 Gallons Reagent Grade Kerosene     
90,000         IV.3   1,000 Tons Sulfuric Acid, 93%      95,000         IV.4  
Sub-Total Chemicals and Reagents   $ 255,000  

 
 
17

--------------------------------------------------------------------------------

 
 

V.     Mining Equipment               V.1   3 x 50 Ton Mine Haul Trucks    
750,000           V.2   Cat 992D Wheel Loader      600,000           V.3   Cat
320 BL Hydraulic Excavator     150,000           V.4   Light Duty Grader (140
Class)      40,000           V.5   Rough Terrain Crane (20 ton)       50,000    
      V.6   10 Ton Forklift      20,000           V.7   5,000 Gallon Water
Truck      75,000           V.8   Back Hoe      50,000           V.9   D-8 N
Dozer      250,000           V.10   2 x Pick-ups      30,000           V.11  
Sub-Total Mining Equipment    $ 2,015,000           V.12   Mining Equipment
Lease Origination Cost    $ 500,000                         VI.     Water      
            VI.1   Well Drilling, 1,500’ x $30/ft      45,000         VI.2  
Well Pumps 2 x $15,000      30,000         VI.3   10,000 Feet 3” HDPE Pipe x
$2.5/ft      25,000         VI.4   Total Water Cost    $ 100,000                
        VII.     Capitalized Management and Personnel Costs               VI.1  
Pre-Project Manpower 
(months x $ 40,000/ Mo. Avg.)
  $ 120,000                         VIII.     Working Capital (Including Copper
in Circuit)   $ 200,000                         IX.     Reclamation Bonding   $
350,000                         X.     Contingency (15%)   $ 280,000  

 

Total Capital Budget, Start-up    $ 3,151,000  

 
NOTES:
 
1.  
Pad area has been increased from the originally budgeted 40,000 ft2 to 100,000
ft2, a capital increase of $120,000.00.

2.  
A budget of $100,000 has been added for development of water for the project.

3.  
The raffinate pond has been budgeted for a 25% capacity increase and double
lining.

4.  
A second liner and cleaning has been budgeted for the PLS pond, an

 
 
18

--------------------------------------------------------------------------------

 
 
OPERATING COST BUDGET


Staffing Plan                                           Position     Number  
Hours/Mo     Salary    Indirect     Total                       Project Manager 
  1   N/A   $7,000    20%    $ 8,400                       Plant Superintendent 
  1    N/A    $4,000     20%    $  4,800                       Truck Drivers   
5   166    $12/Hour    20%    $11,952                       Loader Operator   
2     166    $15/Hour     20%    $  5,976                       Misc Equipment
Opr.    1   166    $12/Hour     20%    $ 2,490                       Mine
Mechanic    2    166   $15/Hour    20%    $ 5,976                      
Equipment Servicemen    2   166    $12/Hour   20%    $ 4,780                    
  Repairman    1   166   $12/Hour    20%    $ 2,490                       Plant
Operator    4     166    $12/Hour    20%    $ 9,960                       Plant
Helper    4    166    $  9/Hour    20%     $ 7,171                      
Sub-Total    23                $63,995

 
7.2 
Operating Cost Calculation Notes
 
It is estimated that mining of the ore body will advance at the rate of 15,000
tons per week, or 60,000 tons per month. This will be done by three 50 ton
trucks, one excavator, one loader, with either serving as primary mining unit,
one D-8 class dozer and one grader, with one operator for the two units. During
this year, the entire reserve in the pit bottom and the low grade stockpile will
be transferred to the leach pad. The mining cost will be approximately
$0.12-0.15 per pound of copper, including equipment lease cost. In calculating
the global cost of operations, the following assumptions are made:

 
7.1.1      
An average of five units of mining equipment will operate 240 hours per month
consuming an average of 12 gallons of red dye diesel per hour at $2.40 per
gallon, or a total fuel cost of $34,560 per month; mine equipment maintenance
will cost approximately $45,000; equipment lease cost with a three year
amortization and 10% interest will be $54,000 per month, for a total mine
operating cost of $153,560 per month.
 

7.1.2     
Average production rate by month 6 from the start of the critical path will be
15,000 pounds per day of copper.
 

7.1.3     
The project will employ 3 staff and 18 hourly people.

 
 
19

--------------------------------------------------------------------------------

 
 
7.1.4    
Sulfuric acid will cost $95 per ton.
 

7.1.5    
That a net of 3.8 pounds of acid per ton of ore will be consumed.
 

7.1.6    
Electricity will cost $0.075 per kWh(Not Confirmed).
 

7.1.7    
2.0 kWh per pound of copper produced will be consumed.
 

7.1.8    
450,000 pounds of copper will be produced per month
 

7.1.9    
5,400,000 pounds of cathode copper will be shipped per annum

 
7.3 
Operating Cost Calculation

 

Cost Item   Cost/Month     Cost/Pound   Manpower    $ 63,995     $ 0.142   Acid
($95.00/Ton)    $ 160,769     $ 0.357   Reagents    $ 18,500     $ 0.041  
Kerosine    $ 30,000     $ 0.067   Electricity    $ 67,500     $ 0.150   Misc.
Repair Parts   $ 5,000     $ 0.011   Mining    $ 153,560     $ 0.341  
Administrative    $ 3,000     $ 0.007   Corporate Overhead   $ 15,000     $
0.033   Pad Expansion Cost (20,000 ft2/mo)   $ 40,000     $ 0.089  
Crushing/acid cure    $ 30,000     $ 0.067   Total Cost    $ 587,324     $ 1.305
 

 
Note:  After year one, waste stripping will add $0.10 per pound of copper,
however, this will be somewhat offset by the processing of 350,000 tons of
stockpiles grading 0.34% copper.  Following year one, when the 589,000 tons of
ore in the pit bottom and the 350,000 tons of stockpiles are mined out, drilling
and blasting will add another $0.20 per ton of ore mined, or another $12,000 per
month and $0.027 per pound of copper produced.  If costs are carefully
controlled, the operating cost should hold for the life of the project,
resulting in a profit margin of approximately $2.00 per pound of copper at $3.30
sales price per pound.
 
OTHER CONSIDERATIONS:


While undertaking the above noted investigation the company determined for 2
independent sources that there is present within the ore appreciable and
potentially economic significant quantities of Zinc. The company has undertaken
and evaluation of the ore where it is exposed in the pit to determine:


 
1)
the grade distribution of the zinc in relation to the grade distribution of the
copper,

 
2)
the form of the zinc mineralization,

 
3)
to provide sufficient sample material to develop a recovery process and

 
4)
to provide a geochemical sample and data base of other elements of potential
economic interest.



We are very dubious about the possibility of recovering this zinc simultaneously
with the production of copper due to a lack of a proven solvent extraction
reagent for the extraction of zinc at low pH’s.  We recommend that we also
follow up on this technology to determine if there exists a commercially viable
method of recovering zinc.


 
20

--------------------------------------------------------------------------------

 

 
APPENDIX A


Financial Models of Emerald Isle Operations, including detailed
Capital and Operating Budgets
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 